10
11
12
13
14
15
16
17
18
19
20
21

23
24
ZO
26
27
28

Case 5:19-mj-71368-VKD Document 3_ Filed 08/26/19 Page 1 of 20
Case 4:19-mj-70053-KAW! Document 2 Filed 01/23/19 Page 1 of 17

& ?
DAVID L. ANDERSON (CABN 149604) arn
United States Attorney Hsp & 4
Ke. 9, 7S.
BARBARA J. VALLIERE (DCBN 439357) "ip oe Liz,

Chief, Criminal Division

ROBERT S. LEACH (CABN 196191)
JONAS LERMAN (CABN 274733
Assistant United States Attorneys

|
1301 Clay Street, Suite 3408 SFALEN RY ORDER.

Oakland, California 94612
Telephone: (510) 637-3918
Fax: (510) 637-3724

Email: robert.leach@usdoj.gov

 

 

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION
No. 4-19-70053 KAW

UNITED STATES’ REQUEST FOR REVIEW
OF THE DUTY MAGISTRATE JUDGE’S
DENIAL OF A SEARCH WARRANT

IN THE MATTER OF THE SEARCH OF A)
)
)
:
) APPLICATION
)
)
)
)
)

RESIDENCE IN OAKLAND, CALIFORNIA

Date: January 30, 2019
Time: 10:30 a.m.
Duty Judge: The Honorable James Donato

 

 

 

U.S.’ REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT
APPLICATION, No. 4:19-MJ-70053 KAW

 
o 6S NSN DO OO & WD Ne

iw ie) NO N nN i) KO nD we) — _ m ee ms ray i" _ _ rs
oo ~l n Nn & od bo —_ oS \O oo ~] an Nn > uo No — oS

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 2 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 2 of 17

TABLE OF CONTENTS

INTRODUCTION ou. eicceccccccccsssssssseccsecsscesessesseececcsescassceseacenssssceassesessesseseasassenesaeseeeseaenceseseasasaaseerensensgs 1
BACKGROUND .sssssssststunssstststsntisssnsetstintinneienetseeies cesetietieeisiesetrtintntntstnesanstneneete 1
I. Background Regarding Biometrics. sesteneeaessesesesecassacsaseneseneeneeeeeneseones sesssesansenneeseanscansnennegnoesssnessananen 1
Il. The Government’s Investigation...... ecectvssvcecscesseccscacsuesssesaecasseascuaecseseceedsesepenscesseesaneneecorensecasenseene® 2
Ill. The Magistrate Judge’s Orders cessssssssesssseseesserseeseteesen  scursesssussesanaensennaneneneeennnsenenesnasseunees 3
JURISDICTION ....ccccccccsccccsssssecsscccssecesesesssccetsecececseseesvecseseesasseeessesssseaeseseneseeseeaeseneeaseasaneseseesesesssrsesaenees 4
ARGUMENT ..scsssnsisiintninnnnniinininnnniiiinninnninnnnnnnnsnnnnisnnnnnnnmannnnnnnned
I. The Fourth Amendment Permits the Use of Biometrics to Execute a Valid Search

Warrant, But a Warrant Need Not Include Authorization to Use Biometrics, ...........-:1:eseseneeen 6
II. The Fifth Amendment Permits the Government to Unlock a Device While Executing

a Warranted Search by Using Biometrics. .0........cccccssssssssescesenseeeseseeeeeennenersasevseenessnessesesentanerensseney 8
CONCLUSION... ecccescecccsesscsesscssecscsessesenesecsesevevseecacseusessesessscsensssusscessenensaeaessecensesensearsesssessasesranenenseaaas 13

U.S.” REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

SWNT TUATANAT ATA ALTA NAT INNE DT AVET

 
Oo Oo NHN DB AH FSF WY NO

NN NN NY NY NY KY Ne ew em ee oe ee ee
oo nN DH UO Bh WHO VY KF GD Oo 6B SS HR WN FSF WD NH KF |

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 .Page 3 of 20
Case 4:19-mj-70053-KAW Document2 Filed 01/23/19 Page 3 of 17

 

TABLE OF AUTHORITIES
. Cases

Alvarez v. Smith, 558 U.S. 87 (2009)......cccscsesssscssscsescsesessesseesesesescsesenaneeseseeeeenensaeneneserenensnssenseaeseeenasennenens 5
Bailey v. United States, 568 U.S. 186 (2015) .....scsscsscscscssssseereescsesrenseneceensseenssssnsaeneenseneanenesegesseanssenaeasaeeey 6
Commonwealth v. Baust, 89 Va. Cir. 267, 2014 WL 10355635 (Va. Cir. Ct. Oct. 28, 2014)....... see 12
County of Los Angeles v. Davis, 440 U.S. 625 (1979)......-scsecesnereersssesessesseeseesesseeneenseneensaneneeenneneaenneaeny 5
Curcio v. United States, 354 U.S. 118 (1957) .....eeesceessssssssessereeacenseasanseeesneeresseessesseseensseseeeneneresnsareseeenens 9
Dalia v. United States, 441 U.S. 238 (1979) .csccsscsssctsscesssseessssscssesessseeesessenesneesirseersnecseessneneeseessseseaeaens 6
Davis v. Mississippi, 394 U.S. 721 (1969). .cccccccssessssseseeeessecssesessnessencscessiseassescnressssssseseseneesesnsenenensaneets 7
Doe v. United States, 487 U.S. 201 (1988)... csccsscsscessssseseensessseeseesesensessesenrenenseeensenetseassaseens 9,10, 11, 13
Fisher v. United States, 425 U.S. 391 (1976) 0... ssscsssesecsesssserscssceseseessseseneesnesnecaeseessseeesgeneessoseuseneceneeees 10
Gilbert v. California, 388 U.S. 263 (1967)......scsscsscssescssssssesseesessrenesesesessnesesesentensennensecsenssssessnessieresenenes 9
Gomez v. United States, 490 U.S. 858 (1989) .....-eesseeessessessesenscsecsessssenseneesaneesscaeeeensnseneogsssseenansenesneestns 4
Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177 (2004) oc. cesesecsenesscssssssesesenseseessesesensseesenseessaseeeeneaeenes 8
In re Application for a Search Warrant, 236 F. Supp. 3d 1066 (N.D. IL. 2017) oesssssssscssseceee Veen 11
In re Search of Fair Finance, 692 F.3d 424 (6th Cir. 2012) ....ecccccseeseseeceeeeeteeeeeenseenecrenensonseseeseaneesnnees 5
Inre Search of Info. Associated with Email Addresses Stored at - .

Premises Controlled by the Microsoft Corp., 212 F. Supp. 3d 1023 (D. Kan. 2016) ........ ss eeeeeeenereneees 4
Inre Search of [Redacted] Washington, DC, 317 F. Supp. 3d 523 (D.D.C. 2018) «0... 8, 12, 13
Inre Search Warrant Application for [Redacted Text], 279 F. Supp. 3d 800 (N.D. Ill. 2017).......... 11,12
Katz v. United States, 389 U.S. 347 (1967)... eessesscecscsscessssssessscseeeesseeneeseenesnsereseeseseeeaeenenessedsasseasenseeteney 7
Maryland v. King, 569 U.S. 435 (2013) .cccsssssecssescessssceresesseseeseesenensenssseeasseaesnsenseesecssscesessesecssaasesseenenans 7
Michigan v. Summers, 452 U.S. 692 (1981) .scssesseceeee sssueeessucsacsstssecessscsaeeseeseeneenes " essesaeesecsessesetssseees 6,7
Minnesota v. Diamond, 905 N.W.2d 870 (2018) .csccscsssesssesssssssseessesssveceseecssecsssccanecsnecesseseaseesasecnseesneeenseess 12
Muehler v. Mena, 544 U.S. 93 (2005) ce eeeseeseeceseceneceneeteseeeeseeneeeneennees ceneecesesnenssessescoossssansesseavensons 6, 7
N. Mariana Islands v. Bowie, 243 F.3d 1109 (Oth Cir. 2001) oo. ccccesseeserensesesseeasensseneeeneeeteeseaerennees 9
Perry v. Schwarzenegger, 268 F.R.D. 344 (N.D. Cal. 2010)... ececssesessesseneneenesneneeeaeecssnensensensesssenseasnaes 4
Phoenix Newspapers, Inc. v. U.S. Dist. Court, 156 F.3d 940 (Oth Cir. 1998)... eeseceseseetesercnererseseerssesans 5

U.S.’ REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

ATT TOA TTOVAT ATR ALTORAT TANS WAV

 
SI Hn wo S&S Ww NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 4 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 4 of 17

Schmerber v. California, 384 U.S. 757 (1966) .....ccesessesesseesssseseeessenensessesensenseseresessnssenenseaenerneess 7,9, 12
S. Pac. Terminal Co. v. ICC, 219 U.S. 498 (1911) vee ee ccesscsrecescsssseesttensensessecessesnsaeersesteeseaseaseaseeenegs 5
United States v. Adjani, 452 F.3d 1140 (9th Cir. 2006)... cccccesesesessesenenessesseensencenersensesneesaeenaessenres 8
United States v. Brobst, 558 F.3d 982 (9th Cir. 2009)... ccc ccccesssseeeeneeseeeesssensseseaseeeeesenenenenesoasasessonses 8
United States v. Brooklier, 685 F.2d 1162 (Oth Cir. 1982)... cceeccsescesseseseesrenseneeseseseeneeeneessnereansseseerenes 5
United States v. De Palma, 414 F.2d 394 (9th Cir, 1969) ooo. ecseeeeesesneenescesssneseeetenneenanieseaseeenesness 9
United States v. Dionisio, 410 U.S. 1 (1973)....cssessssessseseeesenesenseneseneeeseenenenersnsnssecsesescssnsesesseseasneasaees 7,9
United States v. Doe, 457 F.2d 895 (2d Cir. 1972)... ccsssesscessescsseseesesreneesessetsnssnesceresteseensnersesenscerensssesseaes 7
United States v. Emmett, 321 F.3d 669 (7th Cir. 2003) oo... ccscsccesscessssenessetessensseesseneeneneessessseseeseonsesensens 7
United States v. Grubbs, 547 U.S. 90 (2006)... cecesccessscseessesesecsseessteeesesseessssasseeseeessaneeseesensonsneserssesaes 6
United States v. Hubbell, 530 U.S. 27 (2000).....cccscsscsssessssesesessssesesecsessesesseenseaenesneseeseesestanees 8,9, 10, 13
United States v. Krupa, 658 F.3d 1174 (9th Cir. 2011)... ce cccceseeesseeeeneeeseeeenennenenesasaetsesransereensssserseseens 8
United States v. Lacy, 119 F.3d 742 ( 9th Cir, 1997) .occccccssssccssssscsrenrseeeseeteeseeseeneenessnssscssnenseeenensessseasens 8
United States v. Raddatz, 447 U.S. 667 (1980) .....eeescsssesssscssssssssessassesseeseeeseansssessenesaniensseeseracerrrerensesee 5
United States v. Sanudo-Duarte, No. CR-14-01342-002-PHX-JAT, a

2016 WL 126283 (D. Ariz. Jan. 12, 2016) 0... eeecesscsssstsssesscceesenssecssessssenceessneneeseeesesssaesssnesecsraseesenaneegs 9
United States v. Schesso, 730 F.3d 1040 (9th Cir. 2013)... ce esessssseneessesseneeseeeescessssneseasaseeesaesaseesessens 8
United States v. Spencer, 2018 WL 1964588 (N.D. Cal. Apr. 26, 2018) ....ceseeeceeesseeens ceceeeeeeecessseveneeee 10
United States v. Wade, 388 U.S. 218 (1967) ....eeececsesssscereeseeesssessensessseseessessesnsnssessessenseeessasseepnensnesasenees 9
In re United States, 791 F.3d 945 (9th Cir. 2015) .ccccccccsscessssscssseesecssecseecseseenseseeteteneteetansecseraseeesseesses 5
Weinstein v. Bradford, 423 U.S. 147 (1975)....csecssssscsssssssccssssresseescneeessensesessnenecernensenensseessvenecsereesenseensesens 5
Yezek v. Mitchell, No. 05-C-3461 TEH, 2007 WL 61887 (N.D. Cal. Jan. 8, 2007)......ccesececeeseereeereneee 7

Statutes

18 U.S.C. § 875 vcccccccssscsssssesessssesesseteseeceessceesesecseecassdeasassasasseesssessesneesseesssasenenssesnesssaseeseseeenesieaceasineseneaeans 2,8
28 U.S.C. § 63 Lemsnecunmemnnennnennnninninniiiiiiiinininniniinnienannnnaneneene 4
28 U.S.C. § 636(b)(1)(A)...ceeccceecescesceeeeseeceeeseeeesensescssssenesesesencesssseeseeaeneeesuneneesesanarsesseacerssveasessseaseneneeeaenas 4

U.S.’ REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

ARNT TAATTART ATA. A010 RAT AIAN OW AUT

 
Oo Oo ~~ DH NW B WwW LP

NO i] bo bo No No bo bo ie) eo — a — = = —_ —_ —_ —
oO nx nN tr pa uo i) _ Oo \o oo ~ On wv uo bo feet @

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 5 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 5of1i7

INTRODUCTION

On January 10, 2019, without the benefit of briefing, Magistrate Judge Kandis A. Westmore, the
duty magistrate, issued a published order denying a search warrant application relating to an active law
enforcement investigation. The requested search warrant would have permitted law enforcement
officers, while searching a residence, to compel certain individuals there (including two identified
subjects) to press a finger to certain digital devices found in the residence to unlock them. This practice,
often called “use of biometrics,” has been approved by magistrates in this District, both before and after
the Magistrate Judge’s ruling. It also has been approved by the majority of other courts to have
considered the issue.

The Magistrate Judge’s order is wrong, and this Court should overrule it or, at a minimum,
vacate it. Because applying a subject’s fingerprint to a device is not “testimonial,” compelling a person
to do so does not violate the Fifth Amendment privilege against self-incrimination. Use of biometrics is
no more a Fifth Amendment violation than a host of practices approved as constitutional by the Supreme
Court and the Ninth Circuit, including fingerprinting, photographing a subject, obtaining a voice or
handwriting exemplar, or extracting a blood sample. .

The Magistrate Judge, based largely on her conclusion that use of biometrics is testimonial under
the Fifth Amendment, concluded that the search warrant application also violated the Fourth
Amendment. That aspect of the Magistrate Judge’s ruling also requires reversal or vacatur. Because a
valid search warrant implicitly carries with it the limited authority to briefly detain the occupants on, or
in the immediate vicinity of, the premises while the search is being conducted, and because a valid
warrant need not include all details about how agents will execute it, the proposed warrant satisfied the
Fourth Amendment.

BACKGROUND
I. Background Regarding Biometrics

Apple, Samsung, and other companies produce devices that can be unlocked by the user with a
numerical or an alpha-numerical password, or, for some newer versions of the devices, with a fingerprint
placed on a fingerprint sensor. Each company has a different name for its fingerprint sensor feature; for
example, Apple’s is called Touch ID. Apple also has a feature called Face ID, which allows certain

U.S.” REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

 
Oo Oo SJ HD TFA FP WD WV

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 6 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 6 of 17

iPhones to be unlocked with the user’s face. Once a user has set up the fingerprint or face sensor feature
in the security settings of the device, the user can unlock the device by placing a finger or thumb on the
device’s fingerprint sensor. If that sensor recognizes the fingerprint or face, the device unlocks. For
fingerprint features, most devices can be set up to recognize multiple prints, so that different prints, not
necessarily from the same person, will unlock the device. If there is no sensor on the device, the device
will not open with prints.

There are limits on the ability to use a fingerprint or thumbprint to unlock a device, which varies
by manufacturer. For example, with Apple, the Touch ID feature only permits up to five attempts with a
print before the device will require the user to enter a passcode. Furthermore, the Touch ID feature will
not substitute for the use of a passcode or password if more than 48 hours have passed since the device
has been unlocked; in other words, if more than 48 hours have passed since the device was accessed, the
device will require the passcode or password programmed by the user and will not allow access to the
device based on a print alone. Similarly, Touch ID will not allow access if the device has been restarted
or was off and has been turned on, if the device has received a remote lock command, or if five attempts
to match a print have been unsuccessful. Other brands have similar restrictions.

I. The Government’s Investigation

The government is investigating possible extortion, in violation of 18 U.S.C. § 875(d), involving
the use of a social media platform.

On January 3, 2019, the government submitted an application for a warrant to search a residence
in Oakland (“Subject Premises”) and certain digital devices found at the Subject Premises for evidence,
instrumentalities, and contraband relating to the offense. See ECF No. 1 at 1.’ The government’s
application sought permission to compel certain individuals to unlock a device subject to seizure using
the device’s biometric features. See Application for a Search Warrant 17. Specifically, in the
proposed warrant, the government requested authority for “law enforcement personnel . . . to (1) press or

swipe the fingers (including thumbs) of any individual, who is found at the [S]ubject [P]remises and

 

1 The application and the proposed warrant were filed under seal under this case number. Because
the investigation is ongoing and not fully known to all of the subjects of the investigation, the
government respectfully requests the Court continue to maintain them under seal. The government will
lodge courtesy copies of the sealed filings with Chambers.

U.S.” REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

 
oOo So NN DO OA BP WY HS

No No No bho No No i) to N om ae me — a - —_ _ —
oo NY DB WF FP WwW NY FY DCD BO Se IN HD A SF WD NY | O&O

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 7 of 20
Case 4:19-mj-70053-KAW Document2 Filed 01/23/19 Page 7 of 17

reasonably believed by law enforcement to be a user of the device, to the fingerprint scanner of the
device(s) found at the premises; (2) hold the device(s) found at the premises in front of the face those
same individuals and activate the facial recognition feature; and/or (3) hold the device(s) found at the
premises in front of the face of those same individuals and activate the iris recognition feature, for the
purpose of attempting to unlock the device(s) in order to search the contents as authorized by this search
watrant.” See [Proposed] Search and Seizure Warrant at Attachment B, { 7.
I. The Magistrate Judge’s Order

On January 10, 2019, without the benefit of briefing from the government, the Court issued an
unsealed order denying the application. ECF No. 1. The Magistrate Judge found “there are sufficient
facts in the affidavit to believe that evidence of the crime will be found at the Subject Premises, so the
Government has probable cause to conduct a lawful search, so long as it comports with the Fourth
Amendment.” Jd at 2. The Magistrate Judge further found probable cause to “seize those digital
devices that law enforcement reasonably believes are owned and/or possessed by the two suspects
named in the affidavit.” Id at 9. The Magistrate Judge nonetheless denied the application because it
sought permission to compel certain individuals to unlock a device subject to seizure using the device’s
biometric features. The Magistrate Judge held, categorically, that “[t]he Government may not compel or
otherwise utilize fingers, thumbs, facial recognition, optical/iris, or any other biometric feature to unlock
electronic devices” on the ground that it would run afoul of the Fifth Amendment right against self-
incrimination. Jd. at 9. The Court further held that the proposed warrant would violate the Fourth
Amendment. Id. at 3.

The Magistrate Judge’s unsealed order gave notice to those in Oakland (and elsewhere) that the
government was investigating use of a particular social media to commit extortion through particular
means and was focused on a residence in Oakland. Within a week of the order, numerous news outlets

published stories about it.”

 

2 E.g., Cyrus Farivar, Feds forcing mass fingerprint unlocks is an “abuse of power,” judge rules,
ARS TECHNICA, Jan. 14, 2019, https://arstechnica.com/tech-policy/2019/01/feds-forcing-mass-
fingerprint-unlocks-is-an-abuse-of-power-judge-rules/; Thomas Brewster, Feds Can't Force You to
Unlock Your iPhone with Finger or Face, Judge Rules, FORBES, Jan. 14, 2019,
https://www.forbes.com/sites/thomasbrewster/2019/01/14/feds-cant-force-you-to-unlock-your-iphone-
with-finger-or-face-judge-rules; Rhett Jones, Cops Can’t Force People to Unlock Their Phones with
Biometrics, Court Rules, GIZMODO, Jan. 14, 2019, https://gizmodo.com/cops-cant-force-people-to-
U.S.’ REQUEST FOR REVIEW OF THE DUTY MAGISTRATE

JUDGE’S DENIAL OF SEARCH WARRANT

 
Oo 86 J WD WW BP WW HNO

NH NO NO DN HNO KL KN RO RO Rm me ee ll ee
oo SN DB UO BP WY NO SH ODO WO CO DQ HD WH F&F WH NH S| OO

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 8 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 8 of 17

On January 10, 2019, the day the Magistrate Judge’s order was issued, in part to minimize the
risk that evidence would be destroyed or moved, the government submitted a new search warrant
application that, at the Magistrate Judge’s request, omitted any reference to use of biometrics and sought
authority to search only devices owned or controlled by two named individuals. The Magistrate Judge
issued the new warrant on January 11, 2019. That new warrant has been executed.

JURISDICTION

Under the Federal Magistrates Act, 28 U.S.C. § 631, ef seq., magistrate judges have the authority
to decide pretrial, non-dispositive matters. 28 U.S.C. § 636(b)(1)(A). Included within this pretrial
authority is the issuance of search warrants. See Gomez v. United States, 490 U.S. 858, 868 n.16 (1989).
Pursuant to the Federal Magistrates Act, “[a] judge of the court may reconsider any [non-dispositive]
pretrial matter . .. where it has been shown that the magistrate judge’s order is clearly erroneous or
contrary to law.” 28 U.S.C. § 636(b)(1)(A); see In re Search of Info. Associated with Email Addresses
Stored at Premises Controlled by the Microsoft Corp., 212 F. Supp. 3d 1023, 1029 (D. Kan. 2016).

“The magistrate’s legal conclusions are reviewed de novo to determine whether they are contrary to
law.” Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010). SO

Notwithstanding the execution of the new warrant, a live controversy exists here. The
Magistrate Judge’s order involves a practice that directly affects the government, and the Magistrate
Judge has made clear that she will not sign any search warrants that provide for use of biometrics to
unlock electronic devices, as she believes use of biometrics violates both the Fourth and Fifth
Amendments. Indeed, in the days immediately after she issued her order, she refused to sign other

search warrant applications on the same grounds. This dispute is not moot merely because the

 

unlock-their-phones-with-biom-183 1743969; Orin Kerr, Search Warrants and Compelled Biometric
Access to Phones, VOLOKH CONSPIRACY, Jan. 15, 2019, https://reason.com/volokh/2019/01/15/search-
warrants-and-compelled-biometric; Nicole Darrah, Authorities can't force people to unlock technology
with biometric features, US judge rules, FOX NEWS, Jan. 15, 2019, https://www.foxnews.com/tech/us-
authorities-cant-force-people-to-unlock-technology-with-fingerprint-facial-recognition-judge-rules;
Martian Zhou, Police can’t force you to unlock phone with Face ID or fingerprint, judge rules, CNET,
Jan. 15, 2019, https://www.cnet.com/news/police-cant-force-you-to-unlock-phone-with-face-id-or-
fingerprint-judge-rules/; Mariella Moon, US judge rules that feds can’t force fingerprint or face phone
unlocks, ENGADGET, Jan. 15, 2019, https:/Awww.engadget.com/2019/01/15/judge-biometrics-unlocking-
rule/; Ian Lopez, A California Judge May Have Changed the Conversation Around Biometrics Privacy
Rights, RECORDER, Jan. 17, 2019, https://www.law.com/therecorder/2019/01/17/a-california-judge-may-
have-changed-the-conversation-around-biometrics-privacy-rights/.

U.S.” REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

 
mo Se SN DH A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 9 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 9 of 17

,

government in this case resubmitted a new warrant application to the Magistrate Judge, at her request,
after she refused to sign the original warrant. The government’s action was purely one of necessity,
resulting from the time sensitivity of an active investigation and from the Magistrate Judge’s decision to
publish her order publicly, which potentially put targets on notice of the government’s investigation.

In general, a case is moot when the issues presented are no longer live or the parties lack a
legally cognizable interest in the outcome. County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979).
The Supreme Court has recognized several well-established exceptions to the mootness doctrine,
including if a dispute is “capable of repetition, yet evading review.” S. Pac. Terminal Co. v. ICC, 219
U.S. 498, 515 (1911). A dispute is capable of repetition if “there [is] a reasonable expectation that the
same complaining party would be subjected to the same action again,” and it is likely to evade review if
“the challenged action was in its duration too short to be fully litigated prior to its cessation or
expiration.” Weinstein v. Bradford, 423 U.S. 147, 149 (1975) (per curiam). That exception applies here.
See, e.g., In re Search of Fair Finance, 692 F.3d 424, 428-29 (6th Cir. 2012); Phoenix Newspapers, Inc.
v. U.S. Dist. Court, 156 F.3d 940, 946 (9th Cir. 1998); United States v. Brooklier, 685 F.2d 1162, 1165
(9th Cir. 1982). i . . .

Even if this matter were moot and no exception applied, this Court would have authority to
vacate the Magistrate Judge’s order, if not to reverse it. See Alvarez v. Smith, 558 U.S. 87, 94-96
(2009); see also United States v. Raddatz, 447 U.S. 667, 681 (1980) (“Congress made clear that . . . the
magistrate acts subsidiary and only in aid of the district court. . . . [T]he entire process takes place under
the district court’s total contro] and jurisdiction.”). Given the important interests at stake, this Court
should “offer guidance to” the Magistrate Judge and clarity to the government. See In re United States,
791 F.3d 945, 960-61 (9th Cir. 2015).

ARGUMENT

Compelling a person to provide a fingerprint or thumbprint as part of a search warrant, or
holding a device in front of that person’s face, violates neither the Fourth nor the Fifth Amendment.
ff
Mf
Hf

U.S.” REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

 
a Dn UR FP WH WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

| 27

28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 10 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 10 of 17

I. The Fourth Amendment Permits the Use of Biometrics to Execute a Valid Search Warrant,

But a Warrant Need Not Include Authorization to Use Biometrics.

The United States sought permission in its search warrant application to use individuals’ hand
digits and faces for the purpose of unlocking devices covered by the search warrant through the devices’
biometric features, where those individuals were present at the execution of the search, the seizure
occurred at the execution of the search, and where there was reasonable suspicion to believe the
individuals used the device. The United States included this request not because it is required under the
Fourth Amendment but because the Supreme Court has indicated that, while not required, making
explicit to an authorizing court the means the government anticipates it will take to execute a search
warrant is “preferable.” Dalia v. United States, 441 U.S. 238, 258-59 & n.22 (1979) (internal quotation
marks and citation omitted).

Dalia and United States v. Grubbs, 547 U.S. 90, 98 (2006), clearly explain that under the Fourth
Amendment, search warrants need not specify the precise manner in which they are to be executed.
Therefore, the United States need not specify how it intends to unlock electronic devices that a search
warrant authorizes it to seize and search. The manner used by officers to execute a warrant “is subject to
later judicial review as to its reasonableness.” Dalia, 441 U.S. at 258.

Nor does the use of biometric data to preserve evidence covered by a search warrant require
separate warrant authorization. Dalia also recognized that “in executing a warrant the police may find it
necessary to interfere with privacy rights not explicitly considered by the judge who issued the warrant.”
Dalia, 441 U.S. at 257.

Moreover, there is no additional seizure of the persons beyond what is already authorized by a
warrant. A valid premises search warrant implicitly carries with it the limited authority to briefly detain
the occupants on, or in the immediate vicinity of, the premises while the search is being conducted.
Michigan v. Summers, 452 U.S. 692, 705 (1981). The authority to detain carries with it the authority to
“use reasonable force to effectuate detention.” Muehler v. Mena, 544 U.S. 93, 98-99 (2005). This
detention prevents flight in the event that incriminating evidence is found, minimizes the risk of harm to

the officers, and facilitates orderly completion of the search. Bailey v. United States, 568 U.S. 186, 194

U.S.” REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

Co we ewe ae tN Se mA OA WP r

 
oO CSO NN DBO WO FP W BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 11 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 11 of 17

(2015); Muehler, 544 U.S. at 98 (“An officer’s authority to detain incident to a search is categorical ...
2”),

The government’s use of biometric data to unlock devices that may otherwise be unlockable
furthers both the avoidance of destruction of evidence and the orderly execution of a valid search
warrant. Moreover, the slight movement of a subj ect’s hands to take fingerprints or use a Face ID or
similar technologies does not constitute a greater intrusion than the ability to direct a subject to a
particular area or to handcuff a subject for the duration of the search; it is a reasonable use of force to
effectuate the purposes of a limited detention set forth in Summers. See Muehler, 544 U.S. at 98-99.
This practice stands in stark contrast to Schmerber v. California, where the Supreme Court held that
although there was probable cause to arrest the defendant for driving an automobile while under the
influence of intoxicating liquor, and the officer was therefore entitled to search him incident to arrest
without a warrant, this did not authorize the officer to take a blood sample from the defendant. 384 U.S.
757, 771 (1966). The Supreme Court held that the blood draw involved an “intrusion[] beyond the |
body’s surface” and implicated enhanced “interests in human dignity and privacy.” Jd. at 769-70.

Further, the Fourth Amendment does not protect what a person knowingly exposes to the public.
Katz v. United States, 389 U.S. 347, 351 (1967); United States v. Dionisio, 410 U.S. 1, 14 (1973). And
the Supreme Court has long held that “fingerprinting itself ‘involves none of the probing into an-
individual’s private life and thoughts that marks an interrogation or search.’” Dionisio, 410 U.S. at 15
(quoting Davis v. Mississippi, 394 U.S. 721, 727 (1969)). It is also “clear that a person has no
expectation of privacy in a photograph of his face.” United States v. Emmett, 321 F.3d 669, 672 (7th
Cir. 2003) (cited by Yezek v. Mitchell, No. 05-C-3461 TEH, 2007 WL 61887, at *6 n.5 (N.D. Cal. Jan. 8,
2007)); United States v. Doe, 457 F.2d 895, 898 (2d Cir. 1972) (same); cf Maryland v. King, 569 US.
435, 465-66 (201 3) (holding that “taking and analyzing a cheek swab,” like “fingerprinting and
photographing,” is “a legitimate police booking procedure that is reasonable under the Fourth
Amendment”). | |

The Magistrate Judge also expressed a concern about overbreadth, stating that “[t]he
Government cannot be permitted to search and seize a mobile phone or other device that is on a non-
suspect’s person simply because they are present during an otherwise lawful search.” ECF No. 1 at

U.S.’ REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

 
oOo eo YN HD A BP WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 12 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 12 of 17

3. But the United States sought no such authorization, and the Magistrate Judge’s overbreadth concerns
are unfounded. Rather, the proposed warrant would have authorized seizure of “evidence, contraband,
fruits, or instrumentalities of violations of 18 U.S.C. § 875” and “[c]omputers or storage media used as a
means to commit [such] violations” and use of fingerprints and biometrics of individuals reasonably
believed to use digital devices that the government is authorized to search. See [Proposed] Search and
Seizure Warrant at Attachment B, 3, 4, & 7; see also Application for a Search Warrant, {J 7 &

7(i). The affidavit that the United States submitted in support of the search warrant here “established
both probable cause to believe that a crime had been committed and that evidence of the crime would be
found at the premises to be searched, including on the Subject Devices,” so the warrant is not |
overbroad. in re Search of [Redacted] Washington, DC, 317 F. Supp. 3d 523, 527 & n.3 (D.D.C. 2018);
see United States v. Schesso, 730 F.3d 1040, 1046-47 (9th Cir. 2013) (rejecting overbreadth challenge
where search warrant permitted search and seizure of defendant’s “entire computer system and
associated digital storage devices,” because “[t]he government had no way of knowing which or how
many illicit files there might be or where they might be stored, or of describing the items to be seized in
a more precise manner,” and noting that “ [w]e have repeatedly found equally broad searches
constitutional on similar or less evidence” (citing United States v. Krupa, 658 F.3d 1174, 1178 (9th Cir.
2011)); United States v. Brobst, 558 F.3d 982, 993-94 (9th Cir. 2009); United States v. Lacy, 119 F.3d
742, 746 (9th Cir. 1997))); see also United States v. Adjani, 452 F.3d 1140, 1148-49 (9th Cir. 2006)
(“Warrants which describe generic categories of items are not necessarily invalid if a more precise
description of the items subject to seizure is not possible.”) (internal citations omitted).

Il. The Fifth Amendment Permits the Government to Unlock a Device While Executing a

Warranted Search by Using Biometrics.

“[T]here is a significant difference between the use of compulsion to extort communications
from a defendant and compelling a person to engage in conduct that may be incriminating.” United
States v. Hubbell, 530 U.S. 27, 34-35 (2000). Thus, “[t]o qualify for the Fifth Amendment privilege, a
communication must be: (1) testimonial, (2) incriminating, and (3) compelled.” Hiibel v. Sixth Judicial

Dist. Court, 542 U.S. 177, 189 (2004). Compelling a person to provide a fingerprint, or to face a

U.S.’ REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

 
Oo © JT DH A FSF WW LO

10
11
12
13
14
15
16
17
18
19
20
21

22

23
24
25
26
27
28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 13 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 13 of 17

phone’s screen, does not violate the Fifth Amendment, because even if that act is compelled and
incriminating, it is not testimonial.

For decades, the Supreme Court has found numerous acts akin to the use of biometrics not to be
testimonial and therefore not protected by the Fifth Amendment. “It has long been held that the
compelled display of identifiable physical characteristics infringes no interest protected by the [Fifth
Amendment] privilege against compulsory self-incrimination.” Dionisio, 410 U.S. at 5-6. And the
privilege “offers no protection against compulsion to submit to fingerprinting, photo graphy, or
measurements, to write or speak for identification, to appear in court, to stand, to assume a stance, to
walk, or to make a particular gesture . . . [because] [nJone of these activities becomes testimonial within
the scope of the privilege.” United States v. Wade, 388 U.S. 218, 223 (1967) (quoting Schmerber, 384
U.S. at 764); see also Hubbell, 530 U.S. at 35; Gilbert v. California, 388 U.S. 263, 266-67 (1967). The
Court has explained that compelled display of physical characteristics is not testimonial because a
subject is “not required to disclose any knowledge he might have, or to speak his guilt.” Doe v. United
States, 487 U.S. 201, 211 (1988) (internal quotation marks omitted). The subject is not required “‘to
disclose the contents of his own mind.’” Jd. (quoting Curcio v. United States, 354 U.S. 118 (1957).

The Ninth Circuit has held the same: “[rJequests by the prosecution for . . . fingerprint evidence
from a.defendant or a suspect are not prohibited by the Fifth Amendment right against self-incrimination
because such evidence is not testimonial in nature.” N. Mariana Islands v. Bowie, 243 F.3d 1109, 1120
n.5 (9th Cir. 2001); see also United States v. De Palma, 414 F.2d 394, 397 (9th Cir. 1969) (“Identifying
physical characteristics are not evidence of a testimonial nature.”), United States v. Sanudo-Duarte, No.
CR-14-01342-002-PHX-JAT, 2016 WL 126283, at *1 (D. Ariz. Jan. 12, 2016) (holding under Fourth
and Fifth Amendments that defendant could be compelled to provide exemplar of his palm prints and
that “palm prints are identifiable physical characteristics unprotected by the Fifth Amendment”).

Under this well-established precedent, applying a fingerprint to an electronic device covered by a
valid search warrant, or holding up a device in front of a subject’s face, does not implicate the Fifth
Amendment because law enforcement’s action involves no compelled testimonial act by the subject. It

does not require the subject to disclose the contents of his mind.

U.S.’ REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

ATNT TOA TICWAT ATA A-19 RAT TANS? VAT no

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 14 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 14 of 17

Contrary to precedent, the Magistrate Judge conflated the Fifth Amendment privilege’s three
distinct requirements: compelled, incriminating, and testimonial. The Magistrate Judge concluded that
use of biometrics is testimonial because “a successful finger or thumb scan confirms ownership or
control of the device, and, unlike fingerprints, the authentication of its contents cannot be reasonably
refuted.” ECF No. 1 at 6. But as the Supreme Court has made clear, the inquiry into whether an act is
testimonial does not turn on whether an inference can be reasonably refuted, or indeed whether the act is
incriminating.

That an act of unlocking a device may lead to incriminating evidence—including that the subject
has control of a particular device—is irrelevant to the Fifth Amendment analysis. “Ifa compelled
[action or] statement is not testimonial and for that reason not protected by the privilege, it cannot
become so because it will lead to incriminating evidence.” Doe, 487 U.S. at 208-09 n.6 (1988) (internal
quotation marks omitted); see also Hubbell, 530 U.S. at 35 (recognizing that “a criminal suspect may be
compelled to put on a shirt, to provide a blood sample or handwriting exemplar, or to make a recording
of his voice,” even if those acts may be incriminating) (citations omitted); Fisher v. United States, 425
U.S. 391, 411 (1976) (“[A]lthough the [handwriting] exemplar may be incriminating to the accused and
although he is compelled to furnish it, his Fifth Amendment privilege is not violated because nothing he
has said or done is deemed to be sufficiently testimonial for purposes of the privilege.”).?

In addition to contravening Supreme Court and Ninth Circuit precedent, the Magistrate Judge’s
order conflicts with decisions of lower courts—decisions that the Magistrate Judge did not acknowledge,
let alone distinguish.

Most strikingly, while relying on the decision of a magistrate in the Northern District of Illinois,
see ECF No. | at 6 (citing Jn re Application for a Search Warrant, 236 F. Supp. 3d 1066 (N.D. Il.

 

3 Because law enforcement’s compelled use of a subject’s fingerprint or face is not a testimonial
act by the subject, the Magistrate Judge had no need to analyze the “foregone conclusion” doctrine, see
Fisher, 425 U.S. at 411, and the United States does not invoke that doctrine here. The United States
notes, however, that the Magistrate Judge’s conclusion that the foregone conclusion doctrine cannot
apply to electronic devices because law enforcement cannot anticipate the “full contents” of the devices,
see ECF No. 1 at 8, is squarely contrary to a recent district court opinion in this District. See United
States v. Spencer, 2018 WL 1964588, at *3 (N.D. Cal. Apr. 26, 2018) (holding that in order to invoke
the foregone conclusion doctrine in the context of compelled decryption, “the government need only
show it is a foregone conclusion that [the subject] has the ability to decrypt the devices”). The
Magistrate Judge did not cite this opinion.

U.S.’ REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

ATMNTTOAHISVAT AI ALTA AAT IANS TT ATU an

 
Oo oOo NN DH KF WH L

10
11
12
13
14
15
16
17
18
19

20.

21
22
23
24
25
26
27
28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 15 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 15 of 17

2017)), the Magistrate Judge failed to cite a subsequent contrary decision by a U.S. district judge on the
same court: In re Search Warrant Application for [Redacted Text], 279 F. Supp. 3d 800 (N.D. Ill. 2017).
In that more recent decision, the district court reversed a magistrate judge and held that no Fifth
Amendment testimonial act occurs when agents press a subject’s fingers against a Touch ID sensor on
an iPhone, because “the government agents will pick the fingers to be pressed on the Touch ID sensor,
so there is no need to engage the thought process of any of the residents at all in effectuating the
seizure,” and applying the fingerprint to the sensor “is simply the seizure of a physical characteristic,
and the fingerprint by itself does not communicate anything.” Jd. at 803-04. The district court
distinguished the Supreme Court’s Hubbell decision because there, “the act of producing the records

inherently represented communications from the defendant,” but “[nJot so with the fingerprint seizure”:

The government chooses the finger to apply to the sensor, and thus obtains
the physical characteristic—all without need for the person to put any
thought at all into the seizure... . /TJhe person’s performance of the
compelled act is not an act of communication by that person. Indeed, the
person can be asleep—and thus by definition not communicating
anything—when a seizure of this sort is effectuated. If anything,
handwriting and voice exemplars require a person to engage more mental
processes than simply providing a finger for application to the Touch ID
sensor. And if anything, handwriting and voice exemplars contain more
implicit admissions than a fingerprint, namely, that “I can write and this is
my handwriting,” or “this is my voice and this is how I pronounce this
word.”

Id. at 804 (citations omitted) (emphasis added). The court in that case also agreed with the government
that whether “the physical characteristic yields incriminating information is ot the dividing line
between whether a compelled act comprises testimonial communication or not,” and that the Supreme
Court in Doe rejected the conflation of those two issues. Jd. at 805. “That distinction—between
whether an act is testimonial versus whether the act is incriminating—explains why physical
characteristics, like fingerprints, blood samples, handwriting, and so on are not protected by the
privilege even though they often are highly incriminating. ... Ifthe act does not inherently contain a
communication from the person, then no testimony has been obtained from the person.” Id.

The Magistrate Judge also did not acknowledge another recent published decision that
undermined her reasoning: Jn re Search of [Redacted] Washington, DC, 317 F. Supp. 3d 523 (D.D.C.

U.S.” REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

ADT THADIANAT BTL ALT RAT TINNED IZ AUT 11

 
On BF WwW WN

Oo Oo NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27
28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 16 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 16 of 17

2018). There, the district court held that “the compelled use of the Subject’s biometric features” is not

testimonial under the Fifth Amendment:

As other courts have recognized, there will be no revelation of the contents
of the Subject’s mind with the procedure proposed by the government for
collection of the Subject’s biometric features. Rather, “[t]he government
chooses the finger to apply to the sensor, and thus obtains the physical
characteristic—all without the need for the person to put any thought at all
into the seizure.”

Id. at 535-36 (collecting cases) (quoting Jn re Search Warrant Application for [Redacted T ext], 279 F.
Supp. 3d at 804). The district court went on to conclude that “the use of the fingerprint is much more
like the government’s compelled use of other ‘physical characteristics’ of criminal suspects that courts
have found non-testimonial even when they are used for investigatory purposes rather than solely for
identification.” Jd. at 536 (citations omitted). As the district court observed, “The “distinction which
has emerged’ as a ‘helpful framework for analysis’ is that the Fifth Amendment ‘privilege is a bar
against compelling communication or testimony, but that compulsion which makes a suspect or accused.
the source of real or physical evidence does not violate it.”” Jd. (quoting Schmerber, 384 U.S. at 764)
(internal quotation marks omitted). Again, the Magistrate Judge made no effort to grapple with this
well-reasoned adverse authority.

Nor did the Magistrate Judge acknowledge adverse state-court authority, such as Minnesota v.
Diamond, 905 N.W.2d 870, 876 (Minn.) (“[Defendant’s] act of providing a fingerprint to the police was
not testimonial because the act did not reveal the contents of [his] mind.”), cert. denied, 138 S. Ct. 2003
(2018). And while the Magistrate Judge did cite Commonwealth v. Baust, 89 Va. Cit. 267, 2014 WL
10355635, at *4 (Va. Cir. Ct. Oct. 28, 2014)—a case cited by the U.S. District Court for the District of
Columbia in the decision discussed above—the Magistrate Judge ignored the Virginia court’s holding

that law enforcement could use a subject’s fingerprint to unlock a phone, and that “[t]he fingerprint . . .

does not require the witness to divulge anything through his mental processes.” The Magistrate Judge

cited Baust only for the proposition that giving up a passcode is testimonial. See ECF No. | at 4.
Finally, the Magistrate Judge’s “functional equivalence” theory—under which the government

may not use biometrics such as a face or fingerprint to unlock a device because biometrics are the

functional equivalent of a passcode—also contravenes Supreme Court case law. A key to a safe is the

U.S.? REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

LY Fes br A PAN VET MANN OF er an

 
ww

oO SoS NN

10
11
12
13
14
15
16
17
18
19

20.

21
22
23
24
25
26
27
28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 17 of 20
Case 4:19-mj-70053-KAW Document 2 Filed 01/23/19 Page 17 of 17

functional equivalent of a combination. Yet the Supreme Court, at least in dicta, has distinguished
compelling the disclosure of a key from compelling the disclosure of a combination. See Doe, 487 U.S.
at 210 n.9; Hubbell, 530 U.S. at 43; In re Search of [Redacted] Washington, DC, 317 F. Supp. 3d at
535-36. |
CONCLUSION

The Magistrate Judge’s order—issued without the benefit of any briefing—is contrary to law and
should be reversed or vacated. The Magistrate Judge’s constitutional analysis is fundamentally flawed.
And the order, if allowed to stand, will hinder the government’s ability to conduct lawful searches
pursuant to valid warrants. For these reasons, the Court should overrule or vacate the order.
Dated: January 23, 2019 Respectfully submitted, -

DAVID L. ANDERSON
United States Attorney

/s/
ROBERT S. LEACH
JONAS LERMAN
Assistant United States Attomeys

U.S.” REQUEST FOR REVIEW OF THE DUTY MAGISTRATE
JUDGE’S DENIAL OF SEARCH WARRANT

SWNT Fe eA T NT 2 AN RET RAN AA We at an

 
oOo CO I OW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

|| RESIDENCE IN OAKLAND, CALIFORNIA

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 18 of 20
Case 4:19-mj-70053-KAW Document8 Filed 07/29/19 Page 1 of3

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

ROBERT S. LEACH (CABN 196191)
JONAS LERMAN (CABN 274733)
Assistant United States Attorneys

1301 Clay Street, Suite 3408
Oakland, California 94612
Telephone: (510) 637-3680
FAX: (510) 637-3724
robert.leach@usdoj.gov
jonas.lerman@usdoj.gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

IN THE MATTER OF THE SEARCH OF A CASE NO. 19-MJ-70053 JD

- UNITED STATES’ NOTICE OF
SUPPLEMENTAL AUTHORITY

)
)
)
)
)
)
)
)
)

 

The United States writes to notify the Court of a pertinent recent decision from another court in
this circuit.

Three days ago, Chief Judge David C. Nye of the District of Idaho decided In the Matter of the
Search of a White Google Pixel 3 XL Cellphone in a Black Incipio Case, No. 19-MJ-10441-DCN, 2019
WL 3401990 (D. Idaho July 26, 2019), vacating the order of a magistrate judge who had denied the
government’s search warrant application.

In that search warrant application, the government “sought permission to place a subject’s finger
on a cellphone to unlock the phone to conduct a forensic search.” Jd. at *1. The magistrate judge
denied the application. Id. Like Magistrate Judge Westmore here, the Idaho magistrate judge held “that
the compelled pressing of the fingerprint to the cellphone sensor would violate the Fifth Amendment’s

U.S. NOTICE OF SUPP. AUTHORITY 1
19-MJ-70053 JD

 
No

oO fo NSN BHO A SP WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 19 of 20
Case 4:19-mj-70053-KAW Document8 Filed 07/29/19 Page 2 of 3

privilege against self-incrimination.” Jd. at *3. The magistrate judge “reasoned that compliance with a
warrant authorizing an attempt by law enforcement to unlock the phone with the individual’s
fingerprints inescapably requires a compelled testimonial communication because the individual would
provide a ‘compulsory authentication of incriminating information’ and would ‘aid in the discovery,
production, or authentication of incriminating evidence.’” Jd. (citation omitted).

The government moved the district court to reverse or vacate the magistrate’s order. Id. at *1.
Chief Judge Nye granted the government’s motion.

First, Chief Judge Nye ruled that the matter was not moot—even though “any decision by the
court in this case will have no impact on this case,” since too much time had passed for the government
to unlock the cellphone in question with a fingerprint. Id. at *2-*3. “The prevalence of cellphones
continues to rise and the Government’s applications for search warrants for biometric data likewise
continues to rise. A search warrant must be processed within 48 hours of the Government’s seizure of a
cellphone or the biometric data becomes meaningless.” Jd. at *3. Chief Judge Nye therefore concluded
that “[t]his situation fits the ‘capable of repetition, yet evading review’ exception to the mootness
doctrine,” and so the government’s “motion can be heard and decided despite the mootness of the issue -
due to this exceptional situation.” Jd.

Turning to the merits, Chief Judge Nye held that the warrant would not violate the Fifth
Amendment because biometric decryption involves no testimonial communication. /d at *3-*7. After
reviewing caselaw—and disagreeing with the magistrate’s decision here, id. at *6—Chief Judge Nye
concluded:

Where, as here, the Government agents will pick the fingers to be pressed
on the Touch ID sensor, there is no need to engage the thought process of
-the subject at all in effectuating the seizure. The application of the
fingerprint to the sensor is simply the seizure of a physical characteristic,
and the fingerprint by itself does not communicate anything. It is less
intrusive than a forced blood draw. Both can be done while the individual
sleeps or is unconscious. Accordingly, the Court determines—in
accordance with a majority of Courts that have weighed in on this issue—
that the requested warrant would not violate the Fifth Amendment because
it does not require the suspect to provide any testimonial evidence.
Id. at *7 (footnotes omitted).
HI

U.S. NOTICE OF SUPP. AUTHORITY 2
19-MJ-70053 JD

 
SY NWN OO SP WH LP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-mj-71368-VKD Document 3 Filed 08/26/19 Page 20 of 20
Case 4:19-mj-70053-KAW Document 8 Filed 07/29/19 Page 3 of3

The decision is attached.

DATED: July 29, 2019 Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

/s/
JONAS LERMAN
ROBERT 8S. LEACH
Assistant United States Attorneys

U.S. NOTICE OF SUPP. AUTHORITY 3
19-MJ-70053 JD

 
